ACCEPTED
                                                                                                                 03-14-00819-cv
                                                                                                                        3894566
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                          1/26/2015 11:30:41 AM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK


  THE          Petras                         LAW FIRM PLLC
                                                                                           RECEIVED IN
                                                                                     3rd COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
1504 San Antonio Street                                                     (512) 334-9583 Telephone
                                                                                     1/26/2015 11:30:41 AM
Austin, Texas 78701                                                          (512) 334-9709 Facsimile
gpetras@petraslawfirm.com                                                                JEFFREY D. KYLE
                                                                          lmunoz@petraslawfirm.com
                                                                                              Clerk




                                       January 26, 2015


VIAE-FILE
Courtland Crocker
Deputy Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-254 7

       Re:    Cause Number 03-14-00819-CV; Judy Weirich v. IESI Corporation and
              Southside Wrecker, Inc.; In the Court of Appeal, Third District of Texas,
              Austin Division.

              Cause Number CV07387; Judy Weirich v. IESI Corporation and Southside
              Wrecker, Inc.; In the 4241h Judicial District Court of Blanco County, Texas.

Dear Mr. Crocker:

       Although I did receive the attached notification by e-mail on December 31, 2014,
I am writing to correct my contact information as set forth therein. I have not been
associated with the law firm stated since July 31, 2013 and that law firm has not been
located at that address since December 1, 2012.

      My full contact information appears herein, which I request that you utilize during
the pendency of this appeal. Thank you for all courtesies extendea.·--,,,
                                                                      /
                                                                          ///2);)     /
                                        //-------·~iy)ir.u,l~yur , //
                                    I                   (   ~     ~l              /

                                   !                /       ~,trl/'
                                   ,             ....... ' iJ,::::;:::?"           '---.....
                                   \                    (
                                                  George J. Petras IV
Courtland Crocker
January 26, 2015
Page 2

GJP/Im
Enclosure
21400-48 Deputy Clerk.ltr012615.doc




                                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing letter to
the Court was delivered to the attorneys of record via facsimile, on this 261h day of
January, 2015:

VIA FACSIMILE: (830) 868-7636
Zachary P. Hudler
Zachary P. Hudler, P.C.
P.O. Box 1728
Johnson City, Texas 78636

VIA FACSIMILE: (512) 327-4694
Michael J. Clark
Thornton, Biechlin, Segrato, Reynolds &_.§.uerr:a"L.C.
912 South Capital of Texas Highwa_y,.·Si.lite 300  ;                                                                                                    NLJ:i CUJ'Y




                                          COURT OF APPEALS
                                                THIRD DISTRICT OF TEXAS
                                                P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                       www.txcourts.gov/3rdcoa.aspx
                                                             (512) 463-1733




J. WOODFIN JONES, CHIEF WSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, WSTICE
BOB PEMBERTON, WSTICE
JEFF L. ROSE, WSTICE
MELISSA GOODWIN, WSTICE
SCOTT K. FIELD, WSTICE
                                             December 31,2014

Mr. Zachary P. Hudler                                        Mr. Michael J. Clark
Zachary P. Hudler, PC                                        Thornton Biechlin Segrato Reynolds & Gu
P. 0. Box 1728                                               912 S Capital of Texas Hwy Ste 300
Johnson City, TX 78636                                       West Lake Hills, TX 78746-5242
* DELIVERED VIA E-MAIL           *                           * DELIVERED VIA E-MAIL *
Mr. George J. Petras Iv
Henslee, Fowler, Hepworth & Schwartz, Pllc
816 N. Congress, Suite 800
Austin, TX 78701-2334
* DELIVERED VIA E-MAIL *
RE:      Court of Appeals Number:       03-14-00819-CV
         Trial Court Case Number:       CV07387

Style:    Judy Weirich
          v. IESI Corporation and Southside Wrecker, Inc.

Dear Counsel:
         The Court has been advised that appellant has given notice of appeal. The cause in this Court will
bear the number and style shown above. Appellant is requested to forward the $195.00 filing fee and a
docketing statement to this Court on or before January 08, 2015. See Tex. R. App. P. 5, 32.1. If appellant
has not already done so, he must make a written request to the clerk and the court reporter and make
arrangements for payment of the record within ten days of the receipt of this notice. See Tex. R. App. P.
34.6(b)(l).

                                                         Very truly yours,

                                                         JEFFREY D. KYLE, CLERK



                                                         BY:     ~
                                                               Courtland Crocker, Deputy Clerk


cc:      The Honorable Debby Elsbury                     Ms. Stephanie Larsen